Fourth Court of Appeals
                                            San Antonio, Texas
                                                   September 22, 2015

                                               No. 04-15-00278-CR



                                               Sindey R. DENBINA,
                                                     Appellant

                                                     v.
                                                  The State
                                            THE STATE OF TEXAS,
                                                  Appellee

                         From the 187th Judicial District Court, Bexar County, Texas
                                       Trial Court No. 2014CR8319
                                  Honorable Steve Hilbig, Judge Presiding

                                                       ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to October 21, 2015.

                                                                 PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Nicolas A. LaHood                                 Michael D. Robbins
                 District Attorney, Bexar County                   Appellate Public Defender's Office
                 101 W. Nueva, Suite 370                           101 W. Nueva, Suite 310
                 San Antonio, TX 78205                             Paul Elizondo Tower 1
                                                                   San Antonio, TX 78205